THE sTATE oF TEXASl
MANDATE

 

TO THE 102ND DISTRICT COURT OF BOWIE COUNTY, GREETIN'GS:
Before the Court of Appeals for the Sixth Court of Appeals District of Texas, on the 18th
day of November, A.D. 2014, the cause upon appeal to revise or reverse your Judgment Was

determined; and therein our said Court made its order in these Words:

Stedmond Abdullah, Appellant No. 06-13-00257-CR
v. _ Trial Court No. l3F0013-102

The State of Texas, Appellee

As stated in the Court’s opinion of this date, we find no error in the judgment of the court
beloW. We affirm the judgment of the trial court.

We note that the appellant, Stedmond Abdullah, has adequately indicated his inability to
pay costs of appeal. Therefore, we Waive payment of costs.

WHEREFORE, WE COMMAND YOU to observe the order of our said'Court in this
behalf, and in all things to have it duly recognized, obeyed, and executed._

WITN_ESS, the Hon. J osh R. Morriss, III, Chief Justice of our said Court of Appeals, With
the seal thereof annexed, at the City of Texarl/ §§
’///